DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claims 13 and 14 describe steps performed by software in a storage device without involving any particular machine or a processor to execute these steps. The steps of claims 13 and 14 are directed to a “computer program per se” or “software program per se”, claimed as a product without any structural recitation. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009) (see MPEP 2106.03).

Examiner’s Comments

The following is examiner’s comments about claims 1-20. Claims 1-12 and 15-20 are allowed. Claims 13-14 are subjected to 35 USC 101 rejection and it would be allowable if amended to overcome the rejection.  

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Wade, US 2003/0225873 A1: discloses a method comprising identifying and utilizing an optimum network node for delivery of data. The system transfer requests from one serving location to another across various unrelated autonomous systems. In response to a user request for data, the system will select the preferred node based on various costs metrics measuring network performance and health (see Wade, abstract).
2. Farakas et al., US 2021/0377745 A1: discloses a method for optimizing a predictive model for a mobile network based on historical context information. The historical context information is collected based on at least one of communication environment, communication parameter estimates, mobile device statistics, mobile device transmit settings, base station receiver settings, past network statistics and settings, and adjacent network node information statistics and settings, the historical context information including data from communications of at least one mobile device. A predictive model for network communications is determined based on the historical context information. (see Farakas, abstract, Fig. 2 and claim 1).
3. Wang et al., US 2012/0157106 A1: discloses a method for optimizing a cellular network architecture. The method obtains network traffic data for a plurality of different endpoint device types, wherein the network traffic data comprises network traffic data for each of the plurality of different endpoint device types, and predicts a future traffic pattern for one of the plurality of different endpoint device types based on the network traffic data. The method then adjusts a parameter of the cellular network architecture in response to the future traffic pattern predicted for the one of the plurality of different endpoint device types (see Wang, abstract, Fig. 4 and paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/08/2022